DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the election/restriction in the reply filed on July 25, 2022 is acknowledged.
Applicant has elected Group II: Claims 17-22, drawn to a method of implanting an expandable  interbody device and Species III: Figures 12-21, encompassed by Claims 17-22.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.
Claims 1-22 are presently pending in this application.

Claim Objections
Claim 17 is objected to because of the following informalities: In ll. 9, the phrase “the distance” should be re-written as --a distance--. Appropriate correction is required. 
Claim 20 is objected to because of the following informalities: In ll. 2, the phrase “Demineralized Bone Matrix” should be re-written as --demineralized bone matrix--.  Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman (US 2012/0059470).
Regarding claim 17, Weiman discloses a method of implanting an expandable interbody device (10) (figure 50) between adjacent vertebrae (2, 3) comprising: positioning the expandable interbody device (10) between adjacent vertebrae (2, 3) (¶1), wherein the expandable interbody device (10) comprises: an upper structure (16), a lower structure (14) configured to (i.e. capable of) slideably couple with the upper structure (16) (figures 50 and 51), and a screw mechanism (18, 200, 300) (figure 52) between the upper structure (16) and the lower structure (14) (figure 52), rotating the screw mechanism (18, 200, 300) (¶130) to change a length of the screw mechanism from a first length to a second length (figures 50 and 51) which causes the distance between the upper structure (16) and the lower structure (14) to change from a first distance (e.g. unexpanded position, ¶59) to a second distance (e.g. expanded position, ¶56, ¶57) to form a chamber (¶130, ¶131), and injecting material into the chamber (¶117).
Regarding claim 18, Weiman discloses wherein the first distance corresponds to a collapsed configuration (¶59) with the upper structure (16) adjacent the lower structure (14) and the second distance corresponds to an expanded configuration (figures 50 and 51) with the upper structure (16) separated from the lower structure (14) (¶56, ¶57).
Regarding claim 20, Weiman discloses wherein the material is one or more of fluids, medication, bone graft material (¶66, ¶117), allograft and demineralized bone matrix (¶66, ¶117).
Regarding claim 21, Weiman discloses wherein the expandable interbody device (10) is positioned between the adjacent vertebrae (2, 3) using a deployment tool (70, 72) (figures 11-14) that extends from the vertebrae (2, 3) to outside an incision (¶83).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman (US 2012/0059470) in view of Zucherman et al. (US 2005/0125061), herein referred to as Zucherman.
Regarding claim 19, Weiman’s method discloses all the features/elements as claimed including wherein the screw mechanism (18, 200, 300) comprises a proximal section (18), a distal section (300), a coupler (200) comprising a proximal side (¶126 and figure 52) configured to (i.e. capable of) engage the proximal section (18) and a distal side (¶126 and figure 52) configured to engage the distal section (300). Yet, Weiman lacks the proximal section comprising a proximal frustoconical surface and the distal section comprising a distal frustoconical surface.
However, Zucherman teaches a proximal section comprising a proximal frustoconical surface (106) and a distal section comprising a distal frustoconical surface (108) (figure 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiman’s method having a proximal section and a distal section with the proximal section comprising a proximal frustoconical surface and the distal section comprising a distal frustoconical surface as taught by Zucherman, since such a modification would provide an alternative shape and it appears the frustoconical surface shape would perform equally well in expanding the device.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiman (US 2012/0059470) in view of Sungarian et al. (US 2013/0158669), herein referred to as Sungarian.
Regarding claim 22, Weiman’s method discloses all the features/elements as claimed but lacks wherein injecting the material comprises delivering the material through a channel extending through the deployment tool.
However, Sungarian teaches wherein injecting the material comprises delivering the material (¶31) through a channel extending through the deployment tool (e.g. insertion/injection handle, ¶31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiman’s method with wherein injecting the material comprises delivering the material through a channel extending through the deployment tool as taught by Sungarian, since such a modification would provide an integrated delivery means for the injection material, simplifying the procedure and reducing the number of instruments needed to complete the procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775